927 F.2d 596Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Aaron HOLSEY, Plaintiff-Appellant,v.PREVENTIVE HEALTH PROGRAM, University of Maryland, Hospital,Kurt Schmoke, Individually and as States Attorney forBaltimore, Maryland, James P. Tinney, Individually and asDirector of the Preventive Health Program, Howard N. Lyles,Individually and as Warden of the State Penitentiary,McConnell, Individually and as Former Medical Director atthe State Penitentiary Hospital, John A. Barnes,Individually and as Commander, Criminal Division of EasternDistrict Police Station, Warden Talley, Individually and asDisciplinary Hearing Officer, with the Maryland Division ofCorrections, Theodore Purnell, Individually and as a CaptainAssigned to the Day Shift at the Maryland Penitentiary,Arnold Turner, Individually and as a Lieutenant Assigned tothe Maryland Penitentiary at Baltimore, Maryland, B.K.Howard, Individually and as Chief Physician AssistantAssigned to the Maryland Penitentiary Hospital, R. Victor,Individually and as a Sergeant Assigned to the C-DormitorySection of the State Penitentiary on the 8-4 PM Shift,Standley Cherry, Individually and as a Prison Guard Assignedto the C-Dormitory Section of the Maryland Penitentiary onthe 8-4 PM Shift, McKay, A, Individually and as a PrisonGuard Assigned to the C-Dormitory Section of the StatePenitentiary on the 4 PM--12 Midnight Shift, Darious Dove,Individually and as a Prison Guard Assigned to the EveningShift at the Maryland Penitentiary, Unknown, Individuallyand as the Physician Assistant Trainee Who Sutured Holsey'sHead Wound in the Dispensary Section of the StatePenitentiary Hospital between 8 AM and 9:30 AM on February27, 1987, Hall, A, Property Officer at the Maryland House ofCorrection 8-4 Shift, Lee, A, Assigned to MedicalStaff--State Penitentiary Hospital, Lawrence Carpenter,Hollis S. Thompson, Acting Chief of Security, Defendants-Appellees.

No. 90-6170.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 25, 1991.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-87-1011)
Aaron Holsey, appellant pro se.
Stephanie Judith Lane-Weber, Assistant Attorney General, Philip Melton Andrews, Kramon & Graham, P.A., Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Aaron Holsey appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Preventive Health Program, CA-87-1011 (D.Md. Aug. 2, 1990).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Holsey's request for appointment of counsel is denied.


2
AFFIRMED.



*
 Holsey's complaints about conditions on segregation and in the hospital unit do not state a constitutional violation